DETAILED ACTION
This action is responsive to the application No. 17/113,666 filed on December 07, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The application filed on 12/07/2020 has been entered.  Accordingly, pending in this Office action are claims 1-23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uscola (US 2019/0326233).

Regarding Claim 1, Uscola (see, e.g., Figs. 1-3), teaches a capacitor network 110 formed on a substrate 202, comprising:
a bond pad 118 (see, e.g., par. 0017);
a metal-insulator-metal (MIM) capacitor 302 comprising a first metal layer 210, a second metal layer 212, and an insulator layer 306 between the first metal layer 210 and the second metal layer 212 (see, e.g., pars. 0017, 0022); and
a through-substrate via 320 (see, e.g., par. 0026),
wherein:
the first metal layer 210 is electrically coupled 208 to the bond pad 118 (see, e.g., Fig. 2); and
the second metal layer 212 is electrically coupled to a ground plane 314 on a bottom side of the substrate 202 by the through-substrate via 320 (see, e.g., par. 0019).  

Regarding Claim 2, Uscola teaches all aspects of claim 1.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that:
the capacitor network 110 comprises a plurality of through-substrate vias 320; and
the second metal layer 212 of the MIM capacitor 302 is electrically coupled to the ground plane 314 by the plurality of through-substrate vias 320.

Regarding Claim 3, Uscola teaches all aspects of claim 1.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that the capacitor network 110 comprises a plurality of MIM capacitors 302/304 electrically coupled to the bond pad 118 (see, e.g., par. 0019).  

Regarding Claim 4, Uscola teaches all aspects of claim 3.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that each of the plurality of MIM capacitors 302/304 is electrically coupled to the ground plane 314 by a plurality of through-substrate vias 320.22  

Regarding Claim 5, Uscola teaches all aspects of claim 3.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that the plurality of MIM capacitors 302/304 are arranged along one side of the bond pad 118 (see, e.g., Fig. 2, par. 0018).  

Regarding Claim 6, Uscola teaches all aspects of claim 3.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that the plurality of MIM capacitors 302/304 are arranged along a plurality of different sides of the bond pad 118 (see, e.g., Fig. 2, par. 0017).  

Regarding Claim 7, Uscola teaches all aspects of claim 1.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that the capacitor network 110 comprises:
a plurality of bond pads 216; and
a plurality of MIM capacitors 302/304 electrically coupled to the plurality of bond pads 216 (see, e.g., Fig. 2, par. 0018).  

Regarding Claim 8, Uscola teaches all aspects of claim 7.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that each of the plurality of MIM capacitors 302/304 is electrically coupled to the ground plane 314 by a plurality of through-substrate vias 320 (see, e.g., par. 0019).

Regarding Claim 9, Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 an integrated device, comprising:
a power transistor formed on a first substrate 108 (see, e.g., pars. 0010, 0014); and
a capacitor network 110 formed on a second substrate 202, the capacitor network 110 comprising:
a bond pad 118 (see, e.g., par. 0017);
a metal-insulator-metal (MIM) capacitor 302 comprising a first metal layer 210, a second metal layer 212, and an insulator layer 306 between the first metal layer 210 and the second metal layer 212 (see, e.g., pars. 0017, 0022); and23
a through-substrate via 320 that electrically couples the second metal layer 212 to a ground plane 314 on a bottom side of the second substrate 202 (see, e.g., par. 0026); and
at least one bond wire 114 electrically coupled between the power transistor and the bond pad 118 of the capacitor network 110 (see, e.g., par. 0010).  

Regarding Claim 10, Uscola teaches all aspects of claim 9.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that:
the capacitor network 110 comprises a plurality of through-substrate vias 320; and
the second metal layer 212 of the MIM capacitor 302 is electrically coupled to the ground plane 314 by the plurality of through-substrate vias 320.

Regarding Claim 11, Uscola teaches all aspects of claim 9.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that the capacitor network 110 comprises a plurality of MIM capacitors 302/304 electrically coupled to the bond pad 118 (see, e.g., par. 0019).

Regarding Claim 12, Uscola teaches all aspects of claim 11.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that each of the plurality of MIM capacitors 302/304 is electrically coupled to the ground plane 314 by a plurality of through-substrate vias 320 (see, e.g., Fig. 3).

Regarding Claim 13, Uscola teaches all aspects of claim 11.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that the plurality of MIM capacitors 302/304 are arranged along one side of the bond pad 118 (see, e.g., Fig. 2, par. 0018).

Regarding Claim 14, Uscola teaches all aspects of claim 11.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that the plurality of MIM capacitors 302/304 are arranged along a plurality of different sides of the bond pad 118 (see, e.g., Fig. 2, par. 0017).24  

Regarding Claim 15, Uscola teaches all aspects of claim 9.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that capacitor network 110 comprises:
a plurality of bond pads 216; and
a plurality of MIM capacitors 302/304, each MIM capacitor among the plurality of MIM capacitors 302/304 being respectively coupled to a different bond pad 216 among the plurality of bond pads 216 (see, e.g., Fig. 2, par. 0018).

Regarding Claim 16, Uscola teaches all aspects of claim 15.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that:
the at least one bond wire comprises a plurality of bond wires 112/114; and
each bond pad 216 among of the plurality of bond pads 216 is electrically coupled to the power transistor by at least one bond wire among the plurality of bond wires 112/114 (see, e.g., Fig. 1, par. 0010).  

Regarding Claim 17, Uscola teaches all aspects of claim 15.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that each MIM capacitor 302/304 among the plurality of MIM capacitors 302/304 has a same capacitance (see, e.g., pars. 0020, 0027).  

Regarding Claim 18, Uscola teaches all aspects of claim 15.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that each of the plurality of MIM capacitors 302/304 is electrically coupled to the ground plane 314 by a plurality of through-substrate vias 320 (see, e.g., Fig. 3).

Regarding Claim 19, Uscola teaches all aspects of claim 9.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that the first substrate 108 and the second substrate 202 are arranged together in a single device package 100 of the integrated device.25

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Uscola (US 2019/0326233) in view of Zhu (US 2019/0356284).

Regarding Claim 20, Uscola teaches all aspects of claim 19.  Uscola does not show that the integrated deviceGFSG2020030-US-NP25 of 27 further comprises a second capacitor network formed on a third substrate, wherein the first substrate, the second substrate, and the third substrate are arranged together in the single device package of the integrated device.  
Zhu (see, e.g., Figs. 4-7), in similar RF devices to those of Uscola, on the other hand, teaches that the integrated deviceGFSG2020030-US-NP25 of 27 further comprises a second capacitor network 418 formed on a third substrate (i.e., substrate of IPD 418), wherein the first substrate (i.e., substrate of transistor 430), the second substrate (i.e., substrate of IPD 480), and the third substrate (i.e., substrate of IPD 418) are arranged together in the single device package 406 of the integrated device 400.  Such RF amplifier devices may be particularly well suited for high-power amplification and for lower-power amplification systems, for example, including a relatively low-power Doherty amplifier in which main and peaking amplification paths (including bare transistor dies, IPDs, bias circuits, and so on), a power divider, delay and impedance inversion elements, a combiner, and other components may be coupled to the substrate (see, e.g., par. 0098).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Uscola’s device, aGFSG2020030-US-NP25 of 27 second capacitor network formed on a third substrate, wherein the first substrate, the second substrate, and the third substrate are arranged together in the single device package of the integrated device, as taught by Zhu, to obtain RF amplifier devices well suited for high-power amplification and for lower-power amplification systems, for example, including a relatively low-power Doherty amplifier in which main and peaking amplification paths, a power divider, delay and impedance inversion elements, a combiner, and other components may be coupled to the substrate.

Regarding Claim 21, Uscola and Zhu teach all aspects of claim 20.  Zhu (see, e.g., Figs. 4-7), teachesGFSG2020030-US-NP25 of 27 at least one bond wire 416 electrically coupled between the power transistor 430 and the second capacitor network 418.  

Regarding Claim 23, Uscola and Zhu teach all aspects of claim 20.  Uscola (see, e.g., Figs. 1-3), teachesGFSG2020030-US-NP25 of 27 that:
the MIM capacitor on the second substrate (i.e., substrate of IPD 480) provides second-harmonic termination 470 for the power transistor (see, e.g., par. 0058);
the second capacitor network 418 formed on the third substrate (i.e., substrate of IPD 418) comprises a second MIM capacitor (see, e.g., par. 0067); and
the second MIM capacitor on the third substrate (i.e., substrate of IPD 418) provides fundamental termination for the power transistor (see, e.g., pars. 0089-0091, 0099).

 Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Uscola (US 2019/0326233) in view of Zhu (US 2019/0356284) and further in view of Otsuka (US 2019/0165673).

Regarding Claim 22, Uscola and Zhu teach all aspects of claim 20.  They are silent with respect to the claim limitation thatGFSG2020030-US-NP25 of 27 the second capacitor network comprises at least one metal-oxide-semiconductor (MOS) capacitor.
Otsuka, on the other hand, teaches that there are cases in which a MOS capacitor has a higher withstand voltage than a MIM capacitor and is used for a boosting capacitor having the remaining pump circuits (see, e.g., par. 0033).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Uscola’s/Zhu’s device, the second capacitor network comprising at least one metal-oxide-semiconductor (MOS) capacitor, as taught by Otsuka, since a MOS capacitor has a higher withstand voltage than a MIM capacitor and is used for a boosting capacitor having the remaining pump circuitsGFSG2020030-US-NP25 of 27.

Page 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814